Citation Nr: 0200184	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  00-03 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than October 21, 
1997 for the grant of service connection for PTSD.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) from 
October 21, 1997 to October 31, 1999.

3.  Entitlement to rating in excess of 70 percent for PTSD 
after October 31, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted the veteran's claim for 
service connection for PTSD, effective October 21, 1997, and 
assigned a 10 percent disability rating thereto.  The veteran 
filed a timely appeal to this determination, claiming both 
entitlement to a higher initial disability rating and 
entitlement to an earlier effective date for the grant of 
service connection.

The Board notes that in October 1999, following a VA 
examination, the RO issued a rating decision which increased 
the disability evaluation for the veteran's service-connected 
PTSD to 30 percent, effective October 21, 1997, the date of 
the RO's receipt of the veteran's claim.  The Board notes 
that in a claim for an increased benefit, "the claimant will 
generally be presumed to be seeking the maximum available 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  There is nothing in the record to show 
that the veteran expressly stated that he was only seeking a 
initial disability rating of 30 percent rating for his PTSD 
disorder.  Further, there is no written withdrawal of this 
issue under 38 C.F.R. § 20.204 (2001).  Therefore, the issue 
of an increased initial disability rating for PTSD remains in 
appellate status.

In addition, the Board notes that the effective date assigned 
by the RO for the grant of service connection for PTSD, 
originally determined to be November 24, 1998, was later 
determined to be in error.  In a rating decision dated in 
October 1999, the RO determined that the proper effective 
date for this grant was October 21, 1997, the date of the 
RO's receipt of the veteran's claim to reopen his claim for 
service connection for PTSD.  However, there is nothing in 
the record to show that the veteran expressly stated that he 
was only seeking an effective date of October 21, 1997 for 
the grant of this benefit.  On the contrary, the veteran 
indicated in his notice of disagreement (NOD) that he 
believed that the effective date for this grant should be as 
early as October 12, 1988, the date when a VA psychiatrist 
rendered a diagnosis of PTSD for Social Security disability 
benefits purposes.  Therefore, the issue of an earlier 
effective date for the grant of service connection for PTSD 
also remains in appellate status.

Finally, the Board observes that in a rating decision dated 
in February 2000, the RO granted an increased rating to 70 
percent for the veteran's PTSD, effective November 1, 1999.  
As will be explained below, since this increase did not go 
back to the original date of service connection for PTSD, the 
issue of an increased rating in excess of 70 percent for the 
veteran's PTSD from November 1, 1999 to the present will be 
addressed as a separate issue from that of the claim for an 
increased initial disability rating.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  The veteran's original claim for service connection for 
PTSD was first denied by the RO in a rating decision dated in 
March 1986, and again in a rating decision dated in December 
1988.

3.  The veteran appealed the RO's December 1988 denial to the 
Board, which denied the veteran's claim in a decision dated 
in February 1993.

4.  The Board's February 1993 decision which denied the 
veteran's claim for service connection for PTSD is final.

5.  The veteran's application to reopen his claim for service 
connection for PTSD was received by VA on October 21, 1997. 

6.  In a rating decision dated in June 1998, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's previously denied claim for 
service connection for PTSD, and denied service connection 
for that disorder.

7.  In a rating decision dated in February 1999, the RO 
granted the veteran's claim for service connection for PTSD, 
and assigned an effective date of November 24, 1998 for this 
grant; the effective date was later changed by the RO to 
October 21, 1997, the date of VA's receipt of the veteran's 
claim to reopen his claim for service connection for PTSD.

8.  From October 21, 1997, to October 31, 1999, the evidence 
indicates that the veteran's PTSD was manifested by symptoms 
such as a depressed and anxious mood, chronic sleep 
impairment, including difficulty falling and staying asleep 
and frequent nightmares, and mild memory loss, but the 
evidence indicates that he was generally functioning 
satisfactorily, with normal routine behavior, self-care, 
conversation, and speech. 

9.  As of November 1, 1999, the veteran's PTSD is shown by 
the evidence to have caused total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  The February 1993 Board decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 
1991 & Supp. 2001); 38 U.S.C.A. §§ 3.104(a), 20.302, 20.1103 
(2001); Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  The criteria for the assignment of an effective date 
earlier than October 21, 1997, for the grant of service 
connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 
5107, 5108, 5110, 7103, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.155, 3.156, 3.157, 3.400, 20.1100, 20.1105 
(2001); Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

3.  The schedular criteria for an initial disability rating 
in excess of 30 percent for the veteran's PTSD prior to 
November 1, 1999 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 
4.7, 4.130, Diagnostic Code 9411 (2001); Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

4.  The schedular criteria for the assignment of a 100 
percent disability rating for the veteran's PTSD after 
October 31, 1999 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 
4.130, Diagnostic Code 9411 (2001); Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that the 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA. The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of the VA with respect to the duty to assist.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.159).

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim for an 
earlier effective date for the grant of service connection 
for PTSD and for an increased disability rating for this 
disorder.  The Board concludes that discussions as contained 
in the initial rating decision, in the statement of the case, 
and in several supplemental statements of the case, in 
addition to correspondence to the veteran, have provided him 
with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
his claim.  The Board finds, therefore, that such documents 
are essentially in compliance with the VA's revised notice 
requirements.  The Board concludes that the VA does not have 
any further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that, to the extent practicable, all 
relevant facts have been properly developed with respect to 
the issues on appeal, and that all relevant evidence 
necessary for an equitable resolution of these issues has 
been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
VA outpatient treatment notes and numerous examination 
reports, private medical records, and personal statements 
made by the veteran in support of his claim.  Although the 
veteran had requested, and was scheduled for, a Travel Board 
hearing, said request was withdrawn pursuant to a statement 
from the veteran received by VA in March 2000.  See 38 C.F.R. 
§§ 19.75, 20.703, 20.704 (2001).  The record does not 
indicate that there is any additional relevant evidence which 
is available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  
See generally VCAA; 38 U.S.C.A. § 5103A; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993)

I.  Earlier effective date

A review of the veteran's claims file reveals that the 
veteran's original claim for service connection for PTSD was 
received by VA in February 1985, and was denied by the RO in 
a rating decision dated in March 1986.  The veteran 
subsequently sought to reopen his claim for service 
connection for this disorder, and in December 1988, the RO 
again issued a rating decision denying the veteran's claim.  
The veteran appealed this denial, and, following several RO 
rating decisions and a Board remand, the Board determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for PTSD, 
and denied his claim in a decision dated in February 1993.  
It appears that the veteran did file a notice of appeal of 
this decision in April 1993 with the United States Court of 
Appeals for Veterans Claims (then known as the United States 
Court of Veterans Appeals) (Court).  However, the Court 
dismissed the appeal in February 1994 because the veteran 
failed to respond to a November 1993 notice to file a brief.  
The February 1993 Board decision became final.  See 38 
U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100 (2001).

On October 21, 1997, VA received a VA Form 21-4138, Statement 
in Support of Claim, from the veteran, in which he stated 
"Please be advised that I would like to reopen my service 
connected claim for 'PTSD.'"  The RO denied the veteran's 
claim to reopen in a rating decision dated in June 1998.  
However, following the receipt of additional evidence, 
including a VA examination report, the RO subsequently 
granted the veteran's claim for service connection for PTSD 
in a rating decision dated in February 1999, and assigned an 
effective date of November 24, 1998, for the grant of this 
benefit. The veteran appealed this decision, claiming, among 
other things, that an earlier effective date for the grant of 
service connection for PTSD should be assigned.

In a subsequent rating decision in October 1999, the RO 
determined that VA had committed clear and unmistakable error 
in assigning an effective date of November 24, 1998.  The RO 
determined that the proper effective date for the grant of 
service connection for PTSD was October 21, 1997, the date of 
VA's receipt of the veteran's claim to reopen.   However, the 
Board finds that there is nothing in the record to show that 
the veteran expressly stated that he was only seeking an 
effective date of October 21, 1997, for the grant of service 
connection for PTSD.  On the contrary, in his NOD, received 
by VA in April 1999, the veteran alleged that the effective 
date of this grant should be October 12, 1988, the date on 
which the veteran states he was first diagnosed as having 
PTSD by a VA psychiatrist.  Further, there is no written 
withdrawal of this issue under 38 C.F.R. § 20.204 (2001).  
Therefore, the issue presently before the Board is 
entitlement to an effective date earlier than October 21, 
1997, for the grant of service connection for PTSD.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2001).  For disability 
compensation stemming from direct service connection, the 
effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year of separation from active service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2001).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991).  38 C.F.R. § 3.155 states that any communication 
or action indicating intent to apply for one or more VA 
benefits may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  See Kessel v. West, 
13 Vet. App. 9 (1999).  VA is required to identify and act on 
informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 
1991); 38 C.F.R. §§ 3.1(p), 3.155(a) (2001).  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.1(p) 
(2001) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).  Any application for a benefit 
received after final disallowance of an earlier claim is 
considered a claim to reopen.  38 C.F.R. § 3.160(e) (2001).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of certain specified documents 
will be accepted as an informal claim for increased benefits 
or an informal claim to reopen.  Specifically, in such cases, 
evidence received from a private physician or layperson will 
be accepted as a claim if the matter is within the competence 
of the physician or lay person and shows the reasonable 
probability of entitlement to benefits.  See 38 C.F.R. § 
3.157(b)(2) (2001).  The date of receipt of such evidence is 
considered the date of claim.  Id.  VA medical records may 
also form the basis of an informal claim for increased 
benefits in such cases.  38 C.F.R. § 3.157 (2001).  A report 
of examination or hospitalization, if it meets the 
requirements of this section, will be accepted as an informal 
claim for benefits if the report relates to a disability that 
may establish entitlement.

The case is governed by criteria pertinent to effective dates 
for reopened claims.  Because service connection was granted 
for PTSD on the basis of new and material evidence received 
after a prior final denial, the effective date would be the 
latter of the date of the reopened claim or the date 
entitlement arose.  38 C.F.R. § 3.400(q)(1)(ii), (r).  
Service connection was ultimately granted based on the 
veteran's specific request to reopen his claim received on 
October 21, 1997.  The Board has reviewed the evidence to 
determine whether a claim, formal or informal, exists after 
February 1993 (the date of the prior final Board decision on 
this matter), but before October 21, 1997 (the date of the 
veteran's application to reopen his claim).

In this case, the veteran's claim to reopen was received by 
VA on October 21, 1997.  This is the date that was assigned 
by the RO as the effective date for the grant of service 
connection for PTSD.  This is the earliest date that the RO 
could have assigned, since, as noted above, any evidence that 
the veteran had been diagnosed as having PTSD prior to that 
date is not relevant to his effective date claim, as the 
effective date must be the either the date of receipt of the 
claim, or the date entitlement arose, whichever is later.

The Board acknowledges the veteran's contention, as set forth 
in his NOD, that the date of service connection for his PTSD 
disorder should be October 12, 1988, the date on which a VA 
psychiatrist sent a letter to the Social Security 
Administration informing that agency that the veteran had 
PTSD.  A review of this document, received by the RO in 
October 1988, confirms that the VA physician stated that "We 
have diagnosed the veteran as schizophrenia [sic], paranoid 
type, and feel that he also suffers from post-traumatic 
stress disorder secondary to his military experience."  
However, this document was previously considered by the RO in 
several rating decisions dated since that time and by the 
Board in its February 1993 decision, which was not appealed 
by the veteran and became final.  As such, this document 
cannot serve as a basis for the assignment of an earlier 
effective date for the grant of service connection for PTSD.

Further, the Board finds that it did not receive any 
correspondence after the Board's February 1993 denial 
evidencing the veteran's intent to reopen his PTSD claim 
prior to October 1997.  Based on the above, the earliest date 
of receipt of a reopened claim for service connection for 
PTSD is October 21, 1997, the date the RO received notice of 
the veteran's intent to reopen his PTSD claim.

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's effective date claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).

II.  Increased initial disability rating

The veteran originally claimed entitlement to a rating in 
excess of 10 percent for his service-connected PTSD.  This is 
an original claim placed in appellate status by an NOD taking 
exception to the initial rating award dated in February 1999.  
Under these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disability from the effective date of service 
connection to the present.  Fenderson v. West, 12 Vet. App. 
119, 127 (1999), citing Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
various examinations and treatment reports described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  In addition, in cases 
where the claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, "staged" ratings may be assigned if there is a 
material change in the degree of disability during the 
pendency of the appeal.  See generally Fenderson, 12 Vet. App 
at 119.  No further assistance to the veteran is required in 
order to comply with the duty to assist as mandated by the 
Veterans Claims Assistance Act of 2000, supra.

The Board again observes that the initial disability rating 
for the veteran's PTSD was subsequently increased from 10 
percent to 30 percent by the RO in a rating decision dated in 
October 1999, effective the date of the initial grant of 
service connection.  In addition, in this same rating 
decision the correct date of service connection was 
determined by the RO to be October 21, 1997.  Furthermore, 
the RO subsequently granted an increased rating to 70 percent 
for the veteran's PTSD, effective November 1, 1999.  As this 
grant was made effective after the date of service 
connection, the issue of a rating in excess of 70 percent 
from November 1, 1999 to the present shall be evaluated 
separately below.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2001); see also Lendenmann v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Evidence related to the initial level of severity of the 
veteran's PTSD, i.e., from the date of service connection on 
October 21, 1997 to the date of the grant of an increased 
rating on November 1, 1999, includes a VA general medical 
examination conducted in February 1998.  At that time, no 
specific mental status examination was conducted.  A 
diagnosis of a history of PTSD was rendered.

In May 1998, the veteran underwent a VA PTSD examination.  At 
that time, the veteran stated that as a result of his PTSD, 
he was unable to work and had problems sleeping.  He stated 
that he had nightmares, but could not recall their content.  
He indicated that he had been married and divorced five 
times, and that he had a long history of heroin addiction.  
He also stated that he had had multiple incarcerations.  
Following examination, the examiner concluded that while the 
veteran gave some signs and symptoms associated with PTSD, it 
was not possible to make such a diagnosis.  The examiner 
rendered Axis I diagnoses of opioid substance abuse disorder, 
in remission and controlled with Methadone maintenance, and 
paranoid delusional disorder versus schizophrenia, paranoid 
type (provisional diagnosis), and an Axis II diagnosis of 
antisocial personality disorder.  A GAF score of 40 was 
assigned.

Also of note are the results of Minnesota Multiphasic 
Personality Inventory - II (MMPI-II) testing conducted by VA 
in November 1998, which suggested familial discord, social 
alienation, self alienation, persecutory ideas, poignancy, 
and evidence of lack of ego mastery defective inhibition, and 
bizarre sensory experience.  In an addendum dated in December 
1998, the interpreting psychologist stated that while a 
definitive diagnosis was not possible based on these MMPI-II 
test results, the veteran's exaggerated scores could come 
from PTSD, past substance abuse, social alienation, and/or a 
possible closed head injury.

Also relevant is a examination report summary dated in 
December 1998 from William Reid, M.D., a physician in private 
practice.  In this summary, Dr. Reid indicated that he had 
recently conducted a psychiatric examination of the veteran, 
at which time the veteran complained of nightmares, severe 
flashbacks, depression, anxiety, and irritability.  He 
indicated that the veteran lived alone in a rent-free house 
donated by a friend.  He reported a history of polysubstance 
dependence, but stated that it was currently in remission.  
He stated that he had been unable to work since 1976, and 
noted that he was on Social Security disability.  He reported 
a history of five unsuccessful marriages, stating that he was 
unable to maintain any stable relationships with others.  He 
also indicated that he had sustained multiple physical 
injuries since service.  

On mental status examination, the veteran's speech was mostly 
coherent and relevant, and his affect was anxious and 
somewhat depressed.  Orientation was intact in all spheres.  
Memory was found to be satisfactory, although concentration 
was moderately impaired.  General intelligence was average.  
The examiner concluded that his diagnostic impression was of 
(1) PTSD, chronic and severe; (2) chronic pain syndrome, 
under current treatment; and (3) a history of polysubstance 
dependence, currently in remission.  The examiner then opined 
that the veteran was definitely disabled and unable to work, 
and that his prognosis was poor.

In January 1999, the veteran again underwent a VA PTSD 
examination.  At that time, the examiner noted that he had 
reviewed the veteran's entire claims file prior to the 
examination.  The veteran reported that he had not worked 
since 1976, and that he received Social Security disability 
payments.  He again reported having been divorced five times, 
and indicated that he had only one son, by his first 
marriage, whom he had only seen once in the previous 23 
years.  He stated that he lived alone in a house where he 
paid no rent or mortgage.  He also reported that he belonged 
to no clubs or organizations.  However, he attended church 
services.  He indicated that he worked with leather as a 
hobby, and that he read the Bible and worked out in his spare 
time.  He reported having had 30 felony arrests for heroin, 
with multiple incarcerations.  However, he stated that he had 
been clean since 1991.  

On mental status examination, there was no impairment of 
thought process, and no inappropriate behavior, although he 
stated that he stayed away from people.  The veteran had good 
personal hygiene, and was oriented.  There was no ritualistic 
behavior, and his speech was goal oriented.  His mood was 
flat, and he was both depressed and anxious.  He reported 
significant sleep impairment and nightmares.  He also 
reported panic attacks and trouble with crowds.  He reported 
that his memory was better than previously, but that he had 
trouble retaining information.  The examiner rendered an Axis 
I diagnosis of PTSD associated with Vietnam service, mild, 
complicated by multiple accidents after Vietnam.  An Axis II 
diagnosis of a personality disorder was also made by the 
examiner.  A GAF score of 55 was rendered.

An outpatient treatment note in April 1999 indicated a 
diagnosis of PTSD, chronic, moderately severe, with a 
subsequent clarification to this note dated that same day 
indicating that the veteran had not worked since 1976, and 
that his PTSD caused total occupational and social 
impairment.  A Global Assessment of Functioning (GAF) score 
of 38 was assigned at that time.

The veteran again underwent a VA PTSD examination in July 
1999.  This examination was conducted by the same examiner 
who had conducted the previous PTSD examination in January 
1999, and the examiner stated that he again received and 
reviewed the veteran's large claims file.  At that time, the 
veteran appeared very polite and calm, and was very much 
involved with religious beliefs.  The veteran  stated his 
strong conviction that he had changed for the good from his 
longstanding history of antisocial behaviors, believing that 
he had been saved and needed to spread the word of God to 
others.  He indicated that he was involved in getting his 
credentials to be a religious preacher and hoped to work as a 
church minister on a regular basis.  He also stated that he 
had recently completed a book about his life story, which had 
been accepted by a printer to publish.  The examiner noted 
that while a VA physician had found that the veteran's PTSD 
had caused total occupational and social impairment at the 
time of examination in April 1999, "It appears this veteran 
had made significant changes in his lifestyle and has 
improved significantly in his social interactions and is 
working on becoming an active member of society with positive 
goals."

On mental status examination, the veteran was oriented with 
good comprehension.  His speech was very soft spoken.  He was 
very mild mannered.  There was no evidence of any 
hallucinations, delusions, or paranoia, or of any suicidal or 
homicidal ideations.  There were no clear-cut obsessions, 
compulsions, phobias, or panic attacks.  The veteran was able 
to take care of his own activities of daily living, and there 
were no indications of any impulsive inappropriate behaviors 
in the last year.  The examiner rendered Axis I diagnoses of 
PTSD, chronic, and a history of poly drug dependence, 
currently on Methadone high dose and Valium high dose, and an 
Axis II diagnosis of a history of adult antisocial behaviors.  
A current GAF of 56 was assigned, with a GAF of about 60 for 
the previous year.

Under the criteria for evaluating psychiatric disorders, as 
set forth in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, a 
30 percent evaluation is warranted when a mental disorder, 
including PTSD, creates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted when such 
disorder creates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is warranted if such disorder creates occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
warranted when such disorder creates total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A review of the evidence detailed above reveals that the 
symptoms and manifestations found on examinations correspond 
quite closely to the criteria set forth for a 30 percent 
rating under DC 9411.  For example, all examinations have 
found the veteran to have normal routine behavior, self-care, 
and conversation.  Indeed, several examinations noted that 
the veteran's speech was intelligible, intelligent, goal-
directed, coherent and relevant.  In addition, among the most 
common complaints expressed by the veteran, as well as the 
most commonly noted findings on examination, were of a 
depressed and anxious mood, chronic sleep impairment, 
including difficulty falling and staying asleep and frequent 
nightmares, and mild memory loss.  The veteran also 
complained of panic attacks at the time of examination in 
January 1999, although the examiner who performed the July 
1999 examination noted that there was not clear-cut evidence 
of this.  

The Board further finds that a 30 percent rating is consisted 
with and supported by the GAF scores which have been assigned 
by examiners.  Although a GAF score of 40 was assigned at the 
time of a VA PTSD examination in May 1998, the Board finds 
that this GAF score is of little value in assessing the level 
of functional impairment caused by the veteran's PTSD, as the 
examiner did not render a diagnosis of PTSD at the time of 
this examination.  On the contrary, the examiner specifically 
stated that a diagnosis of PTSD was not warranted at that 
time.  Similarly, the GAF score of 38 which was assigned 
following VA outpatient treatment in April 1999 is of limited 
probative value, as it is greatly inconsistent with the GAF 
score of 55 assigned following a complete VA PTSD examination 
just 3 months earlier, in January 1999, and with the GAF 
score of 56 assigned 3 months later, in July 1999.  According 
to the GAF scale contained in the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), a GAF 
score of 55 or 56 is assigned when overall functioning is 
characterized by moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).   

However, the Board finds that the veteran's PTSD was not of 
such severity prior to November 1, 1999, as to warrant a 50 
percent disability rating.  Although the veteran has been 
found to experience some of the criteria contemplated for 
such a rating, such as memory impairment, mood disturbance, 
and difficulty in establishing effective work and social 
relationships, examination reports have not shown the 
presence of most of the other symptoms, such as flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once per week, difficulty in 
understanding complex commands, impaired judgment, and 
impaired abstract thinking.  On the contrary, several of the 
reports specifically indicated that the veteran's speech was 
normal, that there was no evidence of any panic attacks, and 
that his understanding, judgment, and abstract thinking were 
all within normal limits.  While at least one report did note 
that the veteran's affect was anxious and depressed and that 
the veteran had a flat mood, the evidence overall does not 
show a flattened affect.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased initial disability rating for the veteran's PTSD 
from October 27, 1997 to October 31, 1999.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 
C.F.R. § 4.3 (2001).

II.  Increased current disability rating

Evidence relevant to the level of severity of the veteran's 
PTSD from November 1, 1999 to the present includes a VA 
outpatient treatment note dated November 1, 1999, which 
indicates that the veteran presented with complaints of 
chronic pain, social isolation, and anger control issues.  He 
stated that he had been obsessing about the way he had been 
treated by the military and VA, and indicated that he stayed 
reclusive so as not to harm anyone.  He also related that he 
felt that he was in a spiritual war between good and evil, 
and that he heard voices and saw religious figures.  He 
indicated that he attended his church on a daily basis, but 
felt shunned by the church, always sitting alone.  He also 
noted that his personal hygiene was getting worse, and that 
he lived alone and had no friends.  Objectively, the veteran 
avoided any eye contact and appeared anxious.  The examiner 
diagnosed PTSD, chronic and severe, a history of antisocial 
personality disorder and polysubstance dependence.  A current 
GAF score of 45 was assigned.  The examiner then concluded 
that the veteran's PTSD had made him unemployable.

Also relevant is a statement dated in mid-November 1999 from 
Jimmy D. Huebert, M.D., a physician at Pain Evaluation & 
Treatment Center, a private health care facility.  In this 
statement, Dr. Huebert indicated that the veteran suffered 
from a "multitude" of previous injuries, including 
degenerative disc disease of his cervical spine, cervical 
radiculopathy, suprascapular nerve entrapment syndrome, 
chronic neck and shoulder girdle myofascial pain, and PTSD.  
This physician noted that "He is disabled because of these 
conditions and feels that recently his post traumatic stress 
disorder has escalated."  The veteran complained of 
increased difficulty with hearing voices, flashbacks and 
increased feelings of isolation.  Dr. Huebert further 
indicated that the veteran had been treated since July 1997 
by Dr. Gordin, and that "Dr. Gordin felt that because of his 
multiple pain conditions and post traumatic stress disorder 
he was completely disabled from any type of gainful 
employment.  I have no reason to feel otherwise at this time.  
It is my medical opinion that he will require ongoing medical 
care, which I feel is not likely to resolve in the near 
future."

In January 2000, the veteran underwent a VA PTSD examination.  
At that time, the examiner noted that he had reviewed all 
four volumes of the veteran's claims file.  The examiner 
noted that the veteran had not worked since 1976, and that 
while he had a long history of drug and alcohol dependence, 
he had been free of these substances since 1991.  The veteran 
stated that he lived alone and had no friends.  He also 
stated that he had not attended his church for the past 
several months.  The examiner stated that the veteran 
appeared to be "quite socially isolated" due to panic 
attacks and paranoia toward what others are thinking.  The 
examiner also noted the veteran's history of having been 
married and divorced five times.

On mental status examination, the veteran appeared poorly 
groomed and disheveled.  He had poor eye contact and a flat 
affect.  He was soft spoken, and reported being depressed, 
with a lack of interest in anything.  He had some suicidal 
ideation as well as homicidal ideation and urges.  He 
reported ongoing paranoid delusions, but no auditory 
hallucinations for the previous several years.  He was 
oriented to month and year, but not to date.  He had 
difficulty with both immediate and short term memory.  He 
reported getting only 1 1/2 hours of sleep per night, and was 
quite socially isolated.  His PTSD symptoms included 
psychogenic amnesia, anhedonia and marked diminished interest 
in significant activities, feelings of detachment and 
estrangement for others, a restricted range of affect, 
difficulty with falling and staying asleep, irritability and 
anger outbursts, difficulty concentrating, hypervigilance, a 
persistent delusional system, a history of suicidal and 
homicidal urges, memory and concentration problems, near 
continuous depression, impaired impulse control, and marked 
difficulty in adapting to work and any type of social 
relationships.  The examiner rendered Axis I diagnoses of 
PTSD, chronic, severe, with psychotic features; polysubstance 
dependence in full remission; and pain disorder with 
depressive features, and an Axis II diagnosis of antisocial 
personality disorder.  A current GAF score of 40 was 
assigned, with the highest GAF score in the previous year of 
42.  The examiner also noted that "It is felt that the 
veteran's current GAF is directly related to [his] PTSD."

Also relevant is a VA progress note dated in February 2000, 
at which time it was again noted that the veteran had been 
unable to work since 1976.  The examiner noted that the 
veteran had attempted self-employment in the past but had had 
difficulty getting along with contractors.  The veteran's 
demeanor was described as intense.  The examiner rendered a 
diagnosis of PTSD, chronic, severe, and stated that he 
veteran's PTSD had rendered him unemployable.

Following a review of this evidence, the Board finds that the 
veteran's PTSD causes total occupational and social 
impairment.  Two examiners - i.e., the VA examiner who 
examined the veteran at the time of outpatient treatment in 
November 1999, and the examiner who prepared the February 
2000 VA progress note - both specifically indicated that the 
veteran's PTSD, alone, rendered him unemployable.  In 
addition, the private physician who examined the veteran in 
November 1999 indicated that the veteran was completely 
disabled from any type of gainful employment due to a 
combination of his multiple pain conditions and his PTSD.  In 
addition, several examiner have noted the veteran's 
difficulty with social interactions, and many examiners 
mentioned the veteran's increased isolation.  The veteran has 
reported that he lives alone, has been married and divorced 
five times, and has no friends.  Although he was active in 
his church, at the time of examination in January 2000 it was 
noted that he had not attended this church for the past 
several months.  As the veteran has frequently reported that 
attending church constituted his only social interaction, it 
appears that he is now completely isolated.  Indeed, this 
examiner noted that the veteran was "quite socially 
isolated," and that he had marked difficulty in adapting to 
work and any type of social relationships.  

Additionally, the Board notes that the veteran has recently 
been found to have a flattened affect, paranoid delusions, 
suicidal and homicidal ideation, psychogenic amnesia and 
anhedonia, a restricted range of affect, sleep difficulties, 
angry outbursts, hypervigilance, delusions, memory and 
concentration problems, near continuous depression, and 
impaired impulse control.  

Finally, the Board notes that a finding of total occupational 
and social impairment is consistent with and supported by the 
GAF scores assigned since November 1999, which have ranged 
from a low of 40 to a high of 45.  According to the GAF scale 
contained in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), a GAF score of 40 is 
assigned when overall functioning is characterized by some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Similarly, a GAF score of 45 is 
assigned when overall functioning is characterized by serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).   

As a final note, the Board also observes that in a rating 
decision dated in March 2000, the RO found that the veteran 
was entitled to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.  While a  determination of individual 
unemployability is based on the impact of all of a veteran's 
service-connected disorders, it appears that, in this case, 
the veteran's only service-connected disorders other than 
PTSD, i.e., hepatitis and urethritis, are of little 
significance in rendering the veteran unemployable, since 
they are both rated as noncompensably disabling and do not 
appear to affect his functioning in any significant way.  
Therefore, this finding supports the Board's present finding 
that the veteran is totally occupationally impaired as a 
result of his PTSD disorder.

Therefore, the Board finds that an increased rating to 100 
percent for the veteran's PTSD is warranted, effective 
November 1, 1999.


ORDER

The claim for an effective date earlier than October 27, 1999 
for the grant of service connection for PTSD is denied.

The claim for a disability evaluation in excess of 30 percent 
disability rating for PTSD from October 27, 1997 to October 
31, 1999 is denied.

The claim for an increased disability rating to 100 percent 
for the veteran's PTSD, effective November 1, 1999, is 
granted, subject to the controlling regulations governing the 
payment of monetary awards.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

